Citation Nr: 1033343	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-31 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from April 1969 to September 1970.
This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO granted the 
Veteran's service-connection claim for bilateral hearing loss.  A 
noncompensable (zero percent) disability rating was assigned, 
effective April 14, 2004.  [The RO subsequently changed this 
effective date to July 14, 2003 in a July 2006 rating decision.]  
The Veteran disagreed with this initial rating, and perfected an 
appeal as to that issue.   

The Board remanded the Veteran's claim in November 2009 for 
further evidentiary development.  Such was achieved, and the 
Veteran's claim was readjudicated by the Appeals Management 
Center (AMC) in a January 2010 supplemental statement of the case 
(SSOC).  The Veteran's claims file has been returned to the Board 
for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board regrettably believes that 
the issue on appeal must be remanded a second time for additional 
evidentiary development.  

The record indicates that the Veteran is currently receiving 
disability benefits from the Social Security Administration 
(SSA).  See the December 2009 VA examiner's report, page 1.  SSA 
records have not been associated with the record.  An effort 
should therefore be made to obtain such records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist 
includes obtaining records from SSA and giving appropriate 
consideration and weight in determining whether to award or deny 
VA disability compensation benefits].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
bilateral hearing loss.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.  VBA should also contact the SSA and 
request that it provide copies of any 
records pertaining to the Veteran's SSA 
disability benefits, to include any 
medical records obtained in connection 
with the Veteran's application.  Any 
materials obtained should be associated 
with the Veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's increased rating claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC) and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


